Case 6:20-mj-O0680-MJP Document 30 Filed 07/20/21 Page 1 of 9

AO 91 (Rev. 02/09) Criminal Complaint

United States District Court

for the
Western District of New York

United States of America

ei Case No. 20-MJ-0680

MARQUIS FRASIER,

 

Defendants

AMENDED CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

On or about May 30, 2020, in the County of Monroe, in the Western District of New York, MARQUIS
FRASIER did knowingly and unlawfully commit arson, in violation of Title 18, United States Code, Sections 844(i)
and 2 (arson).

This Criminal Complaint is based on these facts:

& Continued on the attached sheet. (Ff? —

a ,
(—€Cdmpldinant ’s signature

ATF SPECIAL AGENT RYAN J. SZWEJBKA

Affidavit and Criminal Complaint submitted Printed name and title
electronically by email in .pdf format. Oath

administered, and contents and signature, attested

to me as true and accurate telephonically pursuant to

Fed.R.Crim.P. 4.1 and 4(d) on:

Date: July /@ , 2021

Judge's signature

HONORABLE MARK W. PEDERSEN
City and State: Rochester, New York UNITED STATES MAGISTRATE JUDGE

Printed name and title
Case 6:20-mj-O0680-MJP Document 30 Filed 07/20/21 Page 2 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

20-MJ-0680
MARQUIS FRASIER,

Defendant.

 

State of New York )
County of Monroe ) ss:
City of Rochester )
AFFIDAVIT IN SUPPORT OF AMENDED CRIMINAL COMPLAINT

RYAN J. SZWEJBKA, being duly sworn, deposes and says:

1. I am a Senior Special Agent (“SA”) with the United States Department of
Justice, Bureau of Alcohol, Tobacco, Firearms, & Explosives (“ATF”), and I am assigned to
the Rochester, New York Field Office. Accordingly, I am the kind of Special Agent

delineated in Title 18, United States Code, Section 3051.

2. I am a graduate of the Criminal Investigator School and the ATF National
Academy, both located at the Federal Law Enforcement Training Center in Glynco, Georgia.
I have been employed as an ATF Special Agent for over 18 years. As part of my professional
experience, I have participated in state and federal investigations involving the illegal
possession of firearms, narcotics, and violations of federal laws to include Titles 18 and 26,

United States Code and am familiar with various federal arson laws. Previously, I was
Case 6:20-mj-O0680-MJP Document 30 Filed 07/20/21 Page 3 of 9

employed by the State of South Carolina as a Probation and Parole Agent for one and one
half years. I earned a Bachelor's of Science Degree from the University of South Carolina
(USC) in Criminal Justice in 1996. I received my Master's Degree from USC in Criminal
Justice in 1999. I have participated in the service of State and Federal search and seizure
warrants and have seized or assisted in seizing contraband, including firearms, ammunition,

documentary evidence and contraband.

PURPOSE OF AFFIDAVIT
3. This affidavit is submitted in support of a criminal complaint which alleges
there is probable cause to believe that on or May 30, 2020, in the City of Rochester, County
of Monroe, Western Judicial District of New York, the defendant, MARQUIS FRASIER

(hereinafter FRASIER),' did violate Title 18, United States Code, 844(i) and 2 (arson).

4, The assertions made herein are based upon my personal knowledge and upon
information that I have received from this investigation, including to but not limited to the
review of police reports and discussions with other law enforcement agents and officers, all of
which are true and correct to the best of my knowledge and belief. Since this affidavit is being
submitted for a limited purpose, I have not included each and every fact that I know

concerning this investigation. Rather, I have set forth only those facts that relate to the issue

 

1 On June 30, 2020, this Court signed the original Criminal Complaint charging the defendant, Marquis Frasier,
with a violation of Title 18, United States Code, Section 844(i) and 844(2). (Dkt. #1, 20-MJ-0680). The original
Criminal Complaint submitted to the Court contained a repeated misspelling of the defendant’s name addressing
him as Marquis Fraiser, rather than his correct name Marquis Frasier. This amended Criminal Complaint is
being submitted merely to correct the clerical error. There are no new allegations contained herein.
Case 6:20-mj-O0680-MJP Document 30 Filed 07/20/21 Page 4 of 9

of whether probable cause exists to believe that the defendant committed the above-

mentioned offenses. In support thereof, I respectfully state the following:

PROBABLE CAUSE
5. On May 30, 2020, protests were scheduled at the Public Safety Building (PSB),
185 Exchange Boulevard, City of Rochester, Western Judicial District of New York, in
response to the death of George Floyd in Minneapolis, Minnesota. During the evening, the

protests turned violent resulting in damaged property, looting, and fires.

6. At the time of the protests, a 32 foot by 8 foot mobile office made by the Penn
Lyon Homes Company with serial #MDS-291649 (hereinafter MOBILE OFFICE) was set
on fire. The MOBILE OFFICE was located in the parking lot at the corner of Court Street
and Exchange Boulevard, City of Rochester, Western Judicial District of New York. Michels
Corporation, 1775 East Shady Lane, Neenah, Wisconsin, had rented the MOBILE OFFICE
from ModSpace, 145 Canada Drive, East Syracuse, New York, for a construction project.
The MOBILE OFFICE contained work equipment, tools, a printer, camera, and wi-fi device,

among other items.

7. Facebook Live video footage posted by an individual with the initials W.G.
shows a fire was started inside the MOBILE OFFICE at approximately 1 hour 40 minutes
and 50 seconds into the Live video. Specifically, the video shows a box inside the trailer on

fire. At approximately 1 hour 41 minutes and 40 seconds into the video, a shirtless black male
Case 6:20-mj-O0680-MJP Document 30 Filed 07/20/21 Page 5 of 9

with a shirt over his shoulder, wearing cropped jeans, a black hat and black sneakers appears
holding a bottle with rag coming from the top. The bottle was later determined to be a
Molotov cocktail. See the photograph below. The male then walked up the steps of the trailer

and the video pans away. The male was later identified as FRASIER.

 

8. Additional Facebook video posted by an individual with the initials Q.M. also
shows FRASIER with the Molotov cocktail. The video shows FRASIER walk up the steps
of the MOBILE OFFICE, throw something inside, and immediately run down the steps. Blue
light camera footage shows the events from a distance. At approximately 6:28:10 p.m.,

FRASIER walked up to the trailer steps, quickly runs back down the steps, and people begin
Case 6:20-mj-O0680-MJP Document 30 Filed 07/20/21 Page 6 of 9

to scatter from the MOBILE OFFICE. About three to four minutes later, the MOBILE

OFFICE began to smoke and by approximately 6:36:30 p.m. flames are visible.

9. On June 22, 2020 at approximately 8:45 a.m., FRASIER arrived at the PSB.
Investigators met him in the lobby and when asked what he was doing at the PSB, FRASIER
said “I am turning myself in. I was at the riots down here.” FRASIER was escorted to an
interview room and advised of his Miranda rights. After indicating he understood his rights
he agreed to waive them and speak with investigators. During the interview, FRASIER
admitted that he was at the PSB when the riots occurred on May 30, 2020. He further
admitted to spray painting, smashing out windows of a truck, breaking glass for the back
entrance doors of the Court Exchange Building located at 144 Exchange Boulevard, and
stealing beverages out of vending machines inside the building. FRASIER also admitted to
having a Molotov cocktail that he attempted to light but was unsuccessful. He described the
Molotov cocktail as a Cuervo tequila bottle that contained 1/3 tequila and a dish rag.
FRASIER told the investigators that he threw the Molotov cocktail inside the back window
of the trailer and that there was already a fire inside the trailer when he threw it. Based upon
my training and experience, alcohol is an accelerant that when added to an already lit fire will
speed up the burning process. Because the glass bottle contained an accelerant and had a
wick, it is considered a Molotov cocktail. FRASIER identified himself in several still

photographs from the riots including the one below.
Case 6:20-mj-O0680-MJP Document 30 Filed 07/20/21 Page 7 of 9

 

10. The MOBILE OFFICE was completely burned along with combustibles
located within that were placed inside by rioters including FRASIER. After direct
examinations and review of video/photographic evidence, fire investigators concluded the
damage to the MOBILE OFFICE was an incendiary, intentionally set fire, set by human

hands. The below photograph depicts the damage to the MOBILE OFFICE.
Case 6:20-mj-O0680-MJP Document 30 Filed 07/20/21 Page 8 of 9

 

11. __ Based on information provided to me, the MOBILE OFFICE is the property
of the ModSpace, 145 Canada Drive, East Syracuse, New York. ModSpace is a subsidiary
of Willscott Corporation and has offices in the United States and Canada. Michels
Corporation, a company head quartered in Wisconsin, had rented the MOBILE OFFICE to
conduct business in Rochester, New York. Therefore, both companies conduct business in

and affecting interstate commerce.
Case 6:20-mj-O0680-MJP Document 30 Filed 07/20/21 Page 9 of 9

CONCLUSION
12. Based upon the above information, I submit that there is probable cause to
believe that on May 30, 2020, in the City of Rochester, County of Monroe, Western Judicial
District of New York, the defendant, MARQUIS FRASIER did commit a violation of Title

18, United States Code, 844(i) and 2 (arson). ™

Fe

RYAN J. SZWEJBKA

Special Agent

Bureau of Alcohol, Tobacco, Firearms,
and Explosives

Affidavit and Criminal Complaint submitted
electronically by email in .pdf format. Oath
administered, and contents and signature, attested

to me as true and accurate telephonically pursuant to
Fed.R.Crim.P. 4.1 and 4(d) on this /6 “day of July 2021.

HON. MARK W. PEDERSEN
United States Magistrate Court Judge
